


Exhibit 10.2


VALUEVISION MEDIA, INC.


Performance Restricted Stock Unit Award Agreement
Under the 2011 Omnibus Incentive Plan


ValueVision Media, Inc. (the “Company”), pursuant to its 2011 Omnibus Incentive
Plan (the “Plan”), hereby grants to you, the Grantee named below, the number of
units relating to the Company’s common stock set forth in the table below (the
“Restricted Stock Units”). This Award of Restricted Stock Units (“Restricted
Stock Unit Award”) shall be subject to the terms and conditions set forth in
this Agreement, consisting of this cover page and the Restricted Stock Unit
Terms and Conditions on the following pages, and in the attached Plan document.
Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.


Name of Grantee:**Russell Nuce **
No. of Restricted Stock Units Granted:**79,916**
Effective Date: June 23, 2014
Grant Date: November 17, 2014
Vesting Schedule: Upon the earlier of (A) the third anniversary of the Effective
Date or (B) the date of your termination of employment by the Company without
Cause or by you for Good Reason (as such terms are defined in the ValueVision
Media, Inc. Executives’ Severance Benefit Plan) (the “Vesting Date”) the
following number of Restricted Stock Units will be vested to the extent the
following performance goals have been achieved as of such date:


Performance Goals
Stock Price Increases 25%
Stock Price Increases 33%
Stock Price Increases 40%
Stock Price Increases 50%
Number of Restricted Stock Units
Which Vest
25% (First Tranche)
50% (Second Tranche)
75% (Third Tranche)
100% (Fourth Tranche)
 
 



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Restricted Stock Unit Award.




GRANTEE:
 
VALUEVISION MEDIA, INC.
 
 
By
/s/ Russell Nuce
 
/s/ Teresa Dery
 
 
Its SVP & General Counsel
 
 
 









--------------------------------------------------------------------------------




ValueVision Media, Inc.
2011 Omnibus Incentive Plan
Performance Restricted Stock Unit Award Agreement


Restricted Stock Unit Terms and Conditions


1.Award of Restricted Stock Units. The Company hereby grants to you, as of the
Effective Date, the number of Restricted Stock Units identified on the cover
page of this Agreement, subject to the restrictions and other terms and
conditions set forth herein and in the Plan.
2.Timing of Vesting. So long as your Service (as defined in the Plan) to the
Company and its Affiliates has not ended, the Restricted Stock Units will Vest
and become non-forfeitable as provided in this Section 2. Upon your termination
of Service, any RSUs that are not vested as of such date (as described on the
cover page) shall be forfeited, except to the extent the Committee exercises
discretion as permitted by Section 3(b)(2) of the Plan or except as provided by
Section 6 of this Agreement.
(a) Scheduled Vesting. The Restricted Stock Units will vest on the Vesting Date
as to the number of Restricted Stock Units specified in the Vesting Schedule on
the cover page to this Agreement, which shall be determined to the extent the
performance goal(s) (as described on the cover page and explained in subsection
(b) below) have been achieved as of such Vesting Date.
(b) Definition of Stock Price Increase. For purposes of this Agreement, the
“Stock Price Increase” means a percentage change which is determined by
comparing (x) the closing sale price of a Share on the Nasdaq Stock Market (or
such other registered national securities exchange that is then the principal
exchange on which Shares are traded) achieved for any period of 10 consecutive
trading days, commencing with the Effective Date and ending with the date
preceding the Vesting Date to (y) $4.65 (the “Starting Price,” which represents
the average of the 20-day trading closing prices of a Share prior to the
Effective Date). For example, the 25% Stock Price Increase goal will be met if
the closing sale price of a Share equals or exceeds $5.81 for at least 10
consecutive trading days.
(c) Limitation on Scheduled Vesting. Upon the Vesting Date, any Restricted Stock
Units that are not vested shall be forfeited in their entirety.
(d) Adjustments. The number of Restricted Stock Units subject to this Restricted
Stock Unit Award, the Starting Price and/or Stock Price Increase percentage
goals shall be subject to equitable adjustment by the Committee under the
circumstances specified in Section 12(a) of the Plan.
3.Issuance of Shares.
(a) Issuance following Vesting. Promptly following the Vesting Date, the
Committee shall certify the extent to which the Stock Price Increase goal(s)
have been achieved. After the Committee’s certification, the Company shall issue
to you a number of Shares equal to the number of Restricted Stock Units that
have vested, as evidenced by issuance of a stock certificate without restrictive
legend, by electronic delivery of such Shares to a brokerage account designated
by you, or by an unrestricted book-entry registration of such Shares with the
Company’s transfer agent. Such Shares shares shall be issued under the Plan, and
shall be covered by a registration statement filed with the Securities and
Exchange Commission.
(b) Delay for Specified Employee. Notwithstanding the foregoing, if (i) the
Restricted Stock Units become vested as a result of your separation from service
(within the meaning of Code Section 409A), and (ii) you are a “specified
employee” (within the meaning of Code Section 409A) as of the date of such
separation from service, then to the extent required by Code Section 409A, the
settlement of such vested Restricted Stock Units shall occur on the date that is
six (6) months after the date of your separation from service.
(c) Stock Certificate Restrictions. The Company shall not be liable to you for
damages relating to any delays in issuing any stock certificates hereunder to
you or in making an appropriate book entry, any loss of any such certificates,
or any mistakes or errors in the issuance of such certificates, in such
certificates themselves or in the making of the book entry; provided that the
Company shall correct any such errors caused by it. Any such certificate or
certificates or book entry shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates or an appropriate book entry notation
to make appropriate reference to such restrictions.
(d) Securities Laws. Upon the acquisition of any Shares pursuant to this
Agreement, you agree that you will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
4.Dividends and Voting Rights. You shall not have voting rights, and shall not
be entitled to receive cash dividends or other distributions, with respect to
the Shares underlying the Restricted Stock Units unless and until such Shares
are reflected as issued and outstanding shares on the Company’s stock ledger.
If, however, any dividends or distributions with respect to the Shares
underlying the Restricted Stock Units are paid in Shares rather than cash, then
the number of Restricted Stock Units subject to this Agreement shall be
increased by the number of Shares that you would have received had the
Restricted Stock Units been actual Shares, and such additional units shall be
deemed Restricted Stock Units subject to the same




--------------------------------------------------------------------------------




risk of forfeiture and other terms of this Agreement and the Plan as apply to
the other Restricted Stock Units granted under this Agreement.
5.Withholding Taxes. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign withholding taxes that may be due
as a result of the vesting of the Restricted Stock Units or the issuance of
Shares hereunder, and the Company may defer the release to you of any and all
Shares until you have made arrangements acceptable to the Company for payment of
all such withholding taxes in accordance with the provisions of Section 14 of
the Plan. If you wish to satisfy some or all of such withholding tax obligations
by delivering Shares you already own or by having the Company withhold a portion
of the Shares that would otherwise be issued to you hereunder, you must make
such a request prior to the Vesting Date, which shall be subject to approval by
the Committee.
6.Change in Control. The following provisions apply to this Restricted Stock
Unit Award in the event of a Change in Control.
(a) Continuation, Assumption or Replacement of Award. If this Restricted Stock
Unit Award is continued, assumed or replaced in connection with a Change in
Control as contemplated by Section 12(b)(1) of the Plan (for Corporation
Transactions) or Section 12(c) of the Plan, then if you experience an
involuntary termination of Service for reasons other than Cause within one year
after the effective time of the Change in Control, such termination of
employment will be treated as the “Vesting Date” and you will receive a number
of Shares to the extent the performance goals have been achieved as of such
date; provided that if the First and Second Tranches of this Restricted Stock
Unit Award have not already vested pursuant to Section 2(a), then that portion
of the Restricted Stock Unit Award shall immediately vest as of such termination
of employment date.
(b) Corporate Transactions Where Award Not Continued, Assumed or Replaced. If
this Restricted Stock Unit Award is not continued, assumed or replaced in
connection with a Corporate Transaction as contemplated by Section 12(b)(1) of
the Plan, then such Corporate Transaction will be treated as the “Vesting Date”
and you will receive a number of Shares to the extent the performance goals have
been achieved as of such date; provided that if the First and Second Tranches of
this Restricted Stock Unit Award have not already vested pursuant to Section
2(a), then that portion of the Restricted Stock Unit Award shall immediately
vest as of the effective time of the Corporate Transaction. Alternatively, the
Committee may provide for the cancellation of this Restricted Stock Unit Award
at or immediately prior to the effective time of the Corporate Transaction in
exchange for a payment to you calculated in the manner described in Section
12(b)(3) of the Plan, except that the calculation of such payment shall be based
only upon that number of Restricted Stock Units that would have vested on the
date of the Corporate Transaction, after giving effect to any acceleration of
vesting called for by this Section 6(b).
7.Restrictions on Transfer. You may not sell, transfer, or otherwise dispose of
or pledge or otherwise hypothecate or assign the Restricted Stock Units. Any
such attempted sale, transfer,disposition, pledge, hypothecation or assignment
shall be null and void.
8.Governing Plan Document. This Agreement is subject to all the provisions of
the Plan, and to all interpretations, rules and regulations which may, from time
to time, be adopted and promulgated by the Committee pursuant to the Plan. If
there is any conflict between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.
9.Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).
10.Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.
11.Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.
12.Notices. Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 6740
Shady Oak Road, Eden Prairie, MN 55344, and all notices or communications by the
Company to you may be given to you personally or may be mailed to you at the
address indicated in the Company's records as your most recent mailing address.


By signing the cover page of this Agreement or otherwise accepting this
Restricted Stock Unit Award in a manner approved by the Company, you agree to
all the terms and conditions contained in this Agreement and in the Plan
document.






